In a cora/m nobis proceeding, defendant appeals from (1) an order of the 'Supreme Court, Queens County, entered December 1, 1964, which denied his application to vacate a judgment of said court, rendered August 5, 1963, convicting him of assault in the second degree with intent to commit rape, upon a plea of guilty, and imposing sentence and (2) an order of said court, entered April 6, 1965, which denied his motion to be furnished with certain records of the proceedings against him. The judgment was affirmed (People v. Rhodes, 21 A D 2d 906, affd. 15 N Y 2d 729, cert. den. 382 U. S. 859). Order entered December 1, 1964 affirmed. Appeal from order entered April 6, 1965 dismissed. In- the motion decided by the December 1, 1964 order, defendant sought to renew a previously denied motion for resentence (40 Misc 2d 108). It is our opinion that this motion, which we deem one for coram nobis relief (People v. Machado, 17 N Y 2d 440, 442), presents no cognizable ground for post-conviction relief. The order denying defendant’s motion to secure certain records, which he claimed were needed to perfect the companion appeal, is not appealable (Code Crim. Pro., § 517). Furthermore, our disposition of the companion appeal renders defendant’s request for .these records academic. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.